Citation Nr: 1017521	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot and heel disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

4.  Entitlement to service connection for a right leg 
disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for a right elbow 
disability.

7.  Entitlement to service connection for a cervical spine 
disability.

8.  Entitlement to service connection for pseudofolliculitis 
barbae.

9.  Entitlement to service connection for hemorrhoids.

10.  Entitlement to service connection for erectile 
dysfunction.

11.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to 
September 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including VA clinical records.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2009).  
Indeed, VA is required to make "as many requests as are 
necessary" to obtain such records and may end its efforts 
"only if VA concludes that the records sought do not exist 
or that further efforts to obtain those records would be 
futile."  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them.  Id.  

In this case, the appellant has reported that he received 
treatment for all of his claimed disabilities at the Waco and 
Temple VA Medical Centers from November 1981 to date.  See 
e.g. November 2005 Statement in Support of Claim.  The record 
on appeal, however, contains only records corresponding to 
the period from January 1997 to August 2006.  

The Board acknowledges that the RO has made repeated requests 
to the Central Texas Health Care System for these records.  
In fact, the record shows that the RO made five requests for 
these records between January 2006 and August 2006.  
Inexplicably, the only records provided to the RO in response 
to these requests were dated in January 1997.  The Central 
Texas Health Care System has not indicated that additional 
records do not exist or are not in their custody.  In fact, 
the Board's review of the record currently on appeal reveals 
specific references to earlier treatment at these facilities 
in 1992 and 1996.  

Although the Board can readily understand how RO personnel 
could have concluded that a sixth request for the appellant's 
clinical records would be an exercise in futility, the 
pertinent regulation specifically defines futility, in this 
context, as when the "the agency advises VA that the 
requested records do not exist or the custodian does not have 
them."  Given that the RO has been provided no response 
whatsoever regarding the status of the requested records, 
additional actions are unfortunately necessary.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should request records of the 
appellant's treatment at the VA Medical 
Centers in Waco and Temple, Texas, for 
the period from November 1981 to January 
1997, and from August 2006 to the 
present.  

The RO must continue its efforts to 
locate such records until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
the event the information is not 
available, a written statement to that 
effect should be included in the record 
and the RO must provide the appellant 
with notice of that fact as required by 
38 C.F.R. § 3.159(e).  

2.  After the above development has been 
completed, and after conducting any 
additional evidentiary deemed necessary 
as a result of the additional records 
received, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims.  If any claim remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


